


AMENDED EMPLOYMENT AGREEMENT




This Amended Employment Agreement (the “Amended Employment Agreement”) is made
and entered into this 26th day of June, 1997, by and between MONMOUTH REAL
ESTATE INVESTMENT CORPORATION, a Delaware corporation (the “Company”) and EUGENE
W. LANDY, an individual (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Employee and the Employee desires to
be employed by the Company upon the terms and subject to the conditions set
forth in this Amended Employment Agreement; and

WHEREAS, in accordance with the recommendations of the Compensation Committee of
the Company and the approval of the Board of Directors of the Company at its
meeting on March 9, 1997, it was determined to amend the current Employment
Agreement dated December 9, 1994 between the Employee and the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Employment.

The Company hereby employs the Employee, and the Employee hereby accepts
employment with the Company, upon the terms and subject to the conditions set
forth in this Amended Employment Agreement.





--------------------------------------------------------------------------------

Section 2.

Description of Employment.

The Employee is employed as President, Chief Executive Officer and Chairman of
the Board of the Company.  The Company shall have the right to appoint a Chief
Operating Officer of the Company whose title may be President.  It is agreed
that the Employee may also serve as Chairman of the Board of United Mobile
Homes, Inc. and as President of Monmouth Capital Corporation.  It is further
agreed that Employee may serve as counsel with the law firm of Landy & Landy and
as President of Burtenn, Inc.  It is recognized that employment of an individual
with the experience and ability of the Employee would require substantially
greater compensation than is set forth in this Amended Employment Agreement and,
therefore, the only means of acquiring the Employee’s services is that he be
permitted to receive compensation by three corporations so that, in effect,
three companies are assuming part of the total cost.

Section 3.

Term of Employment.

Unless sooner terminated in accordance with the provisions hereof, the term of
this Amended Employment Agreement shall be for a five-year period commencing
January 1, 1995 and terminating December 31, 1999.  At each December 31, an
additional one year will be added to the term of employment.  Thus, at all
times, the Employee will be working on a contract which will provide for three
years’ employment.

Section 4.

Place of Employment.

The Employee’s principal place of work shall be located at such offices of the
Company as the Board of Directors may, from time to time, determine.





--------------------------------------------------------------------------------




Section 5.

Compensation.

As compensation for all services to be rendered by the Employee under this
Amended Employment Agreement, the Company shall pay to the Employee effective
January 1, 1997 a base salary of $110,000.00 annually, in such intervals (at
least monthly) as salaries are paid generally to other executive officers of the
Company.  In addition to the base salary, the Company shall pay to the Employee
for services based on performance in 1996 a bonus of $50,000.00.  The bonus will
be payable April 15, 1997.  In future years, the Employee will receive a bonus
in accordance with the suggested 1997 bonus schedule attached hereto.

The Company shall grant to the Employee stock options for 150,000 shares in
1997, none in the next two years, and 65,000 shares per year thereafter.

As compensation on severance of employment for any reason, the Employee shall be
entitled to the payment of $300,000.00, payable $100,000.00 on severance and
$100,000.00 on the first and second anniversary of severance,  In addition, an
additional transactional severance/bonus will be provided:

In the event of a transaction which exchanges shares of the Company for
significant property holdings, or a merger which leads to a significant increase
in the market cap of the Company, but results in termination, the following
special bonus will be awarded:

Transaction increasing market cap by 100%--grant (not option) of 35,000

shares





--------------------------------------------------------------------------------

Transaction increasing market cap by 200%--grant (not option) of 50,000

shares




Transaction increasing market cap by 300%--grant (not option) of 65,000

shares




Immediate vesting of options.




Benefit continuation for one year.




In the event of the death of the Employee, the Employee’s designated beneficiary
shall be entitled to $500,000.00, $250,000.00 to be paid within thirty (30) days
of death, and the balance one (1) year later.

In the event of disability of the Employee, his salary shall continue for a
period of three (3) years, payable monthly.

References to salary shall be the current salary or the 1998 salary, whichever
is greater.

Section 6.

Benefits.

The Employee shall participate in all health, dental, insurance and similar
plans of the Company.  The Employee shall be entitled to five (5) weeks vacation
and the same holidays as provided for the other members of the staff.

Section 7.

Pension.

The Employee may elect retirement on reaching the age of sixty-six (66) or after
twenty-five (25) years of service (whichever comes first).  Since the Employee
has already served twenty-five (25) years, he is eligible for retirement.  The
Employee shall be entitled to a pension of $40,000.00 a year for ten (10) years,
payable in monthly installments.  In the event of a transaction which results in
an increase in the market cap of the Company by 100% and shall also result in
the Employee’s retirement, the pension for ten years will be $55,000.00 a year.
On the death





--------------------------------------------------------------------------------

of the Employee, the pension funds shall be paid to the Employee’s designated
beneficiary.

It is the intent of the parties to phase in the retirement benefits over a
five-year period since the Employee currently does not intend to retire during
that period.  This provision shall vest as follows:

First Year

 20% vested 1995

Second Year

 40% vested 1996

Third Year

 60% vested 1997

Fourth Year

 80% vested 1998

Fifth Year

           100% vested 1999




The pension benefits are in addition to all other benefits as provided in
Paragraph 5 of this Amended Employment Agreement.

Section 8.

Review of Performance.

The Board of Directors of the Company shall annually review and evaluate the
performance of the Employee under this Amended Employment Agreement.

Section 9.

Termination.

This Amended Employment Agreement may be terminated by the Board of Directors of
the Company at any time by reason of the death or disability of the Employee or
for cause.  A termination with “cause” shall mean a termination of this Amended
Employment Agreement by reason of a good faith determination by the Board of
Directors of the Company that the Employee (i) failed to substantially perform
his duties with the Company (if not due to death or disability), or (ii) has
engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise.  “Disability” shall mean a physical or mental
illness which, in the judgment of the Board of Directors of the Company after
consultation with





--------------------------------------------------------------------------------

the licensed physician attending the Employee, impairs the Employee’s ability to
substantially perform his duties under this Amended Employment Agreement as an
employee, and as a result of which he shall have been absent from his duties
with the Company on a full time basis for six (6) consecutive months.

The termination provisions shall not, in any way, affect the disability,
severance, death, or pension benefits or salary continuation as provided for in
this Amended Employment Agreement.

Section 10.

Notices.

For the purpose of this Amended Employment Agreement, notices and all other
communications provided for in this Amended Employment Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, or by
expedited (overnight) courier with an established national reputation, shipping
prepaid or billed to sender, in either case addressed to the address last given
by each party to the other (provided that all notices to the Company shall be
directed to the attention of the Board of Directors of the Company with a copy
to the Secretary of the Company) or to such other address as either party may
have furnished to the other in writing in accordance herewith.

Section 11.

Life Insurance.

The Company may, at any time after the execution of this Amended Employment
Agreement, apply for and procure as owner and for its own benefit, life
insurance on the Employee, in such amounts and in such form or forms as the
Company may determine.  The Employee shall, at the request of the Company,
submit to such medical examinations, supply such information, and execute





--------------------------------------------------------------------------------

such documents as may be required by the insurance company or companies to whom
the Company has applied for such insurance.  The Employee hereby represents to
the Company that, to his knowledge, he is in excellent physical and mental
condition and is not under the influence of alcohol, drugs or similar substance.

Section 12.

Successors.

This Amended Employment Agreement shall be binding on the Company and any
successor to any of its businesses or assets.

Section 13.

Binding Effect.

This Amended Employment Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

Section 14.

Modification and Waiver.

No provision of this Amended Employment Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Board of Directors of the Company.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Amended Employment Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

Section 15.

Headings.

Headings used in this Amended Employment Agreement are for convenience only and
shall not be used to interpret its provisions.

Section 16.

Waiver of Breach.

The waiver of either the Company or the Employee of a breach of any provision of
this Amended Employment Agreement





--------------------------------------------------------------------------------

shall not operate or be construed as a waiver of any subsequent beach by either
the Company or the Employee.

Section 17.

Amendments.

No amendments or variations of the terms and conditions of this Amended
Employment Agreement shall be valid unless the same is in writing and signed by
all of the parties hereto.

Section 18.

Severability.

The invalidity or unenforceability of any provision of this Amended Employment
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision herein contained.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that,
while the Company and the Employee consider the restrictions contained in this
Amended Employment Agreement reasonable for the purpose of preserving for the
Company the good will, other proprietary rights and intangible business value of
the Company if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
this Amended Employment Agreement is an unreasonable or otherwise unenforceable
restriction against the Employee, the provisions of such clause shall not be
rendered void but shall be deemed amended to apply as to maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.





--------------------------------------------------------------------------------

Section 19.

Governing Law.

This Amended Employment Agreement shall be construed and enforced pursuant to
the laws of the State of New Jersey.

IN WITNESS WHEREOF, this Amended Employment Agreement has been duly executed by
the Company and the Employee as of the date first above written.




MONMOUTH REAL ESTATE INVESTMENT CORPORATION




ATTEST:

By /s/Ernest V. Bencivenga

     Ernest V. Bencivenga

/s/Louise Green

     Treasurer

Louise Green

Secretary




WITNESS:

             /s/Eugene W. Landy

Eugene W. Landy

/s/Elizabeth Chiarella

            Employee

Elizabeth Chiarella









